Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed December 13, 2020. As filed, claims 1-4, 12-17 are pending of which claims 1-4, 12, 14 are amended.  Claims 5-11 are cancelled.
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The 35 U.S.C. § 102(b)  rejection of claim 2 over Salaam et al. Indian J. Chem. 1989, 657-660  is withdrawn per claims amendment to recite 1-propanol as oxidation substrate. 

2.  The  35 U.S.C. § 103 rejection of claims 1-2, 4 over Eguchi et al. The Chem. Society of Japan, Nippon Kagaku Kaishi 1989, 4, page 660- 665, is maintained.

Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicants argue that “The only thing the Office Action can point to from Eguchi that even comes any closer to the instant claims is "Table 3 shows oxidation of 1-propanol which result in formation of propyl propionate, propionaldehyde, propylene ... "(at 7), where neither the aldehyde is an unsaturated aldehyde, nor said ester is formed from an unsaturated carboxylic acid.” (Remarks page 12).
Contrary to Applicants assertions, the article by Eguchi teach oxidation of 1-propanol to propylene which is alkene, mediated by Mo-Sb-O mixed oxides.

MPEP §716.02 states :” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the prior art specifically teach that reaction of propanol over  Mo-Sb-O mixed oxides leads to formation of propylene product. There would have been a reasonable expectation for success since the process of the reference employs the same basic process chemistry as the instantly claimed process.
The Applicant has not shown evidence of substantially improved and unexpected results or properties between the instantly claimed process and the prior art process for producing the same compound from same starting materials by same steps.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
This rejection is still deemed proper, and is therefore maintained.
3.  The  35 U.S.C. § 103 rejection of claims 1-4, 12-17 over Eguchi et al. The Chem. Society of Japan, Nippon Kagaku Kaishi 1989, 4, page 660- 665, further in view of US 20110190464  is maintained.

4.  The  35 U.S.C. § 103 rejection of claims 1-4 over US 5,144,090 and US 2008/0177106, is withdrawn per amendment to claims.

5.  The  35 U.S.C. § 103 rejection of claims 1-4, 12-17 over US 5,144,090 and US 2008/0177106  and further in view of US 20110190464  and US 20110262982 is withdrawn per amendment to claims.
6.  The  objection to claims has been address by amendment to claims.

          The following are new grounds of rejections necessitated by Applicants’ amendment, filed on 13 December 2020, wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (“Ariad”), the Federal Circuit stated that “the hallmark of written description is disclosure.” A specification adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351.  “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).  

The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 

This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997) (“Eli Lilly”).  The Federal Circuit commented on Eli Lilly in Ariad:


Nature and scope of the instant claims in view of the specification: 

Claim 1 recites: “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 Claim 2 recites:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


By contrast, the nature and scope of the invention described in the Specification includes the use catalyst shown in Table 1 for oxidation of isobutanol, to isobutene as shown by preparative examples 1-7 and Table 3 on [0043] –[0046] ; conversion of 1-propanol , example 8, or 2-propanol example 9 and 1,2-propanediol conversion examples 11 and 12 to C3 products as shown on [0050]-[0053] and Table 4.
Therefore, the specification describes method for converting 1,2-propanediol, 1-propanol, or 1, 3- propanediol and isobutanol to corresponding oxidation products mediated by catalyst 1-7.
The specification does not show any other examples of mixture of 1-propanediol, 1-propanol, or 1, 3- propanediol and isobutanol for reaction oved any catalyst of formula AaSbbXx Y yZzOn as claimed wherein variable are as defined in claim 1 or catalyst of formula AaXx Y yZzOn as defined in claim 2. Instead, the instant specification disclose  reacting each of 1,2-propanediol, 1-propanol, or isobutanol over  the seven catalysts of instant specification which are as listed in Table 1: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
The extent and content of the prior art:  Applicant has provided several references in the IDS which discuss method of producing acrolein, acrylic acid mediated by mixed metal oxide catalyst. For example, U.S. Pat. Nos. 6,653,253 teach MoVTeNbO-based catalysts for the production of acrylic acid from propylene, acrolein and isopropanol. 
The predictability of the aspect at issue:  The chemical art is deemed unpredictable. Based on the general knowledge in the art, as well as art that is particular to method of treating amino acid based substrates, the claimed invention is of an unpredictable nature.
Conclusion Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus of catalyst for method of preparing alkene, unsaturated aldehyde mediated by such catalyst. Applicant has not described the claimed genus of “alkene, an unsaturated aldehyde, and an unsaturated carboxylic acid” in a manner that would indicate they were in possession of the full scope of this genus or even to describe what this genus is comprised of. 
The specification is limited to preparation of compounds iBE, Mac, iBal, MAA, C4-O as listed on Table 3 by oxidation of isobutanol mediated by catalyst 1-7; and preparation of C3H6; C3H6O; Ac AA; C3-O by reacting propanol or 1,2-propanediopl over catalyst 1isted on Table 4. 
As pointed out above, the nature of the claimed invention is unpredictable and is not a mature art.  Further, the Federal Circuit stated that the lack of any disclosure of examples may be considered when determining whether the claimed invention is adequately described.  Boston Scientific Corp. v. Johnson & Johnson, --- F.3d --- (Fed. Cir. 2011).  Applicant has not provided a representative number of species to suggest that Applicant was in possession of a compounds of formula R2(-F)2 -18 and the method for treatment of any other substrate except hair by applying said compounds; rather, Applicant has provided evidence for the preparation of two compounds only and compositions thereof and treatment of hair with such compositions.

Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure or method of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the catalyst of instant formula as claimed and alkene, an unsaturated aldehyde, and an unsaturated carboxylic acid. 
Overall, what these statements indicate is that the Applicant must provide adequate description of method for producing any alkene, an unsaturated aldehyde, and an unsaturated carboxylic acid by reacting substrates over catalyst as claimed.  Hence, the analysis above demonstrates that Applicants have not described the claimed compounds and catalyst and their method for producing said by applying catalyst as claimed. 
Therefore, the breadth of the claims as reading on method for producing  alkene, an unsaturated aldehyde, and an unsaturated carboxylic  and catalyst as claimed in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the methods for producing any alkene, an unsaturated aldehyde, and an unsaturated carboxylic , or reacting mixtures of 1-propanediol, 1-propanol, or 1, 3- propanediol and isobutanol of  before the effective filing date of the claimed invention. 
Thus it is concluded that the written description requirement is not satisfied.                    
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claims 1, 2, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eguchi et al. The Chem. Society of Japan, Nippon Kagaku Kaishi 1989, 4, page 660-665 (cited in the PTO892 mailed 8/14/2020; machine translation provided herewith).
The reference by Eguchi teaches catalytic oxidation of primary C1-3 alcohols including 1-propanol, 2-propanol over Mo-Sb-O mixed oxides. By using a combination of MoO3 with Sb2O4 for oxidation of alcohols resulted in improving catalytic activity for the formation of product and lowering reaction temperature in comparison to the component oxides. In the steady state, the Mo- Sb-O catalyst was in partially reduced state, which is expected to give rise to the formation of the mixed oxide of Mo-Sb-O (abstract). The oxidation is conducted in gas phase and using air or oxygen oxidant, alcohol and oxygen are mixed gas is diluted with nitrogen and brought in contact with catalyst (instant claim2) and reacted at 200-450 °C. Disclosed on Table 1 on page 661 is the yield of oxidation of alcohol reaction reported for various Mo-Sb-O catalyst of various compositions, wherein the oxidation catalyst with ratio Mo:Sb=1/0.5 or Mo:Sb=1/1 teaches instantly claimed catalyst of formula disclosed by instant claim 2 wherein variable a=Mo, a=1, X=Sb, x=0.5 or 1.5, y=0, z=0. The Fig 2 (B) page 662 depicts  the Mo-Sb-O catalyst wherein Mo:Sb=1/1.5 which teaches instantly claimed catalyst of formula in claim 2 wherein a=Mo, a=1, X=Sb, x=1.5, y=0, z=0. Table 3 shows oxidation of 1-propanol (recited by instant claim 4) which result in formation of propyl propionate, propionaldehyde, propylene (alkene recited by instant 4) over the mixed Mo-Sb-O catalyst. Disclosed page 5 of the translation is the correlation between catalyst composition selectivity, reaction temperature and time. 
The differences between the prior art and the claims at issue is that the prior art, while discussing oxidation of propanol mediated by Mo-Sb-O catalyst wherein ratio of Mo:Sb can be 1:1 or 1:0.5 and that oxidation of 1-propanol gives product containing   propionaldehyde, the examples of  the reference illustrate oxidation of 1-propanol to acrolein or propylene using oxygen or air in the presence of mixed metal oxide Mo-Sb-O  wherein ratio Mo:Sb is 1:2. 
However, the article by Eguchi teaches oxidation 1-propanol mediated by catalyst containing mixed metal oxide Mo-Sb-O of various ratio of Mo:Sb which influence the selectivity of the reaction, and that the products obtained in the initial phase of reaction and influence of reaction parameters (time, temperature) and catalysts composition on the selectivity of the oxidation.  
 Consequently, based on the teachings of prior art, about oxidation of primary alcohols in the presence of Mo-Sb-O catalyst with oxygen, in gas phase, it would have been prima facie obvious for one of ordinary skill in the art, to conduct the oxidation reaction of primary alcohol in gas phase with oxygen by choosing the Mo-Sb-O catalysts composition Mo:Sb  of 1:05 or 1: 1 as disclosed by reference and at a reaction time suitable to obtain alkene or aldehyde as product, with reasonable expectation of success.
The skilled artisan would have further found it obvious that the oxidation reaction of Eguchi could be conducted in presence of Mo-Sb-O catalyst to obtain the desired product, since the cited reference has shown that one can successfully carry out oxidation reaction of primary alcohols using said catalyst at various Mo:Sb compositions to prepare corresponding alkene. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR international Co. v. Teleflex inc., 550 U.S. USPQ2d 1385, 1395-97 (2007).
The presently claimed invention therefore corresponds to the application of a known technique to a known method ready for improvement to yield predictable results and "obvious to try" - choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success.
Therefore the instantly claimed process for producing alkene by oxidation in gas phase of propanol over catalyst comprising Mo-Sb-O as claimed is  considered to be prima facie obvious.
2. Claims 1-4, 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Eguchi et al. The Chem. Society of Japan, Nippon Kagaku Kaishi 1989, 4, page 660-665 (cited in the PTO-892 mailed 03/03/2020) as applied to claims 1,2, 4 above and further in view of US 20110190464 A1, by Dubois et al, August 4, 2011 (“the ‘646 publication”; cited by Applicants in IDS) and US 20110262982 A1, Oct. 27, 2011 by Liao (“the ‘982 publication”; cited by Applicants in IDS). 
The teachings of prior art by Eguchi regarding claims 1, 2 and 4 are discussed above.
The prior art does not specifically teach the alcohol derivable from renewable biomass or CO2 of instant claims. 
However, production of alcohol from biomass is known in the prior art as shown by the ‘464 publication and ‘982 publication. 
The ‘464 publication teaches on [0029] the synthesis of acrylic acid using glycerol as starting material and the use of alcohols of vegetable and/or animal origin to strengthen the "bioresourced" nature of the process by utilizing renewable starting material while on [0091] that one main objects of the process is to use starting materials of natural and renewable origin (bioresourced starting materials) by using for esterification, alcohols ROH of renewable natural origin or resulting from the biomass (instant claims 3, 12). For example, of butanol, which is manufactured by hydroformylation of propylene to give n-butyraldehyde, followed by a hydrogenation to give n-butanol (instant claims 4, 14, 17).  Apart from the fact that use is still made, in this process, of a fossil starting material, it should be observed that this method of synthesis results in n-butanol comprising traces of isobutanol of the order of 1000 ppm, which all ends up in the butyl acrylate in the form of isobutyl acrylate. Therefore, the process for the synthesis of butyl acrylate in which the acrylic acid is manufactured glycerol and is subsequently esterified with n-butanol obtained by aerobic fermentation of biomass in the presence of bacteria [0092] and further that the fermentation of renewable materials resulting in the production of butanol in the presence of appropriate microorganisms [0093].
Regarding instant claims 15 and 16, the ‘982 publication discuss producing isobutanol and propanol as useful intermediates for further processing from biomass [ 0049]. 
In conclusion, the skilled artisan would have found it obvious to combine the teachings of cited references to arrive at instant invention with reasonable expectation of success because the prior art by the Eguchi teach the oxidation of alcohol (methanol, ethanol, propanol) over Mo-Sb-O oxide catalyst to afford  aldehyde, carboxylic acid (e.g. propionaldehyde, propionic acid, acetaldehyde), while the ‘464 publication and the ‘982 publication teach the advantages of using biomass derived alcohols as intermediates for making chemicals such as acrylic acid.
Therefore, the claimed invention corresponds to combining prior art elements according to known methods to yield predictable results and the instant claims are obvious over the combined teachings of prior art.
3. Claims 2 and 4 are  rejected under 35 U.S.C. 103(a) as being unpatentable over  Salaam et al. Indian J. Chem. 1989, 657-660 (cited in PTO-892 mailed 08/14/2020).
The article by Salaam teach catalytic activity of NiMoO4 catalyst on reaction of 2-propanol while heating at 500°C in air to form propylene (instant claim 4) (abstract; Fig 3 page 659). 
The NiMoO4 catalyst corresponds to the claimed catalyst of formula AaXxYyZzOn wherein A is Mo, a is 1; X is Ni and x is 1.
The difference in the process of prior art and the claimed process is that in the prior art teach 2-propanol as substrate for oxidation which is isomer of claimed 1-propanol.
The predecessor to the Federal Circuit held several times that structurally similar compounds are obvious over one another.  In re Jones, 162 F.2d 638 (CCPA 1947) (Absent unexpected results, one of skill in the art would expect compounds that differ in only the position of a substituent to possess similar chemical and physical properties.); In re Norris, 179 F.2d 970, 84 USPQ 458, 461 (CCPA 1950) (A novel and useful chemical compound, which is isomeric with compounds of prior art, is not patentable where new compound is not shown to possess new and unexpected utilities.); In re Payne, Durden, and Weiden, 606 F.2d 303, 203 USPQ 245, 254-5 (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties. 
It is obvious to a skilled artisan to substitute 2-propanol for 1-propanol as substrate for reaction unless there are “unexpected results”. See In re May, 197 USPQ 601; In re Adamson, 125 USPQ 233; Brenner v Ladd, 147 USPQ 87.
The positional isomer is  prima facie obvious to a chemist, therefore, absent evidence of superior or unexpected results, utilizing 1-propanol instead of 2-propanol as disclosed by prior art as substrate for oxidation mediated by same catalyst  would have been prima facie obvious
One skilled in the art would have found the claimed 1-propanol prima facie obvious because it is well established that nothing unobvious is seen in substituting the known positional isomers  since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).
"It is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.", as previously indicated by the Federal Circuit (MPEP 2143).
Therefore, the instant claimed invention would have been obvious to one skilled in the art.
4. Claims 1, 2, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. Shiyou Huagong (1991), 20(7), 450-3 (cited in PTO-892 attached herewith; machine translation provided).
The article by Wang teach oxidation of isopropanol and isobutanol at 250°C over Mo-Sb-O mixed oxides to propylene or butenes (alkene of instant claims) on Table 2 page 451 (abstract; translation page 11).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. 
The differences between the prior art and the claims at issue is that the examples of  the reference illustrate oxidation of isobutanol to butene in the presence of mixed metal oxide Mo-Sb-O  wherein ratio Mo:Sb is 1:2. 
However, the prior art teaches oxidation isobutanol mediated by catalyst containing mixed metal oxide Mo-Sb-O of various ratio of Mo:Sb and the influence of reaction parameters (time, temperature) and catalysts composition on the selectivity of the oxidation.  
 Consequently, based on the teachings of prior art, about oxidation of C1-4 alcohols in the presence of Mo-Sb-O catalyst with oxygen, in gas phase, it would have been prima facie obvious for one of ordinary skill in the art, to conduct the oxidation reaction of alcohol by choosing the Mo-Sb-O catalysts composition Mo:Sb  of 1:05 or 1: 1 as disclosed by reference and at a reaction time suitable to obtain aldehyde as product, with reasonable expectation of success.
The presently claimed invention therefore corresponds to the application of a known technique to a known method ready for improvement to yield predictable results and "obvious to try" - choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success.
Therefore the instantly claimed process for producing alkene by oxidation of isopropanol over catalyst comprising Mo-Sb-O as claimed is  considered to be prima facie obvious.

Claim Objections
Claim 3 is objected to because of the following informalities:  the terminology “such as” in claim should be deleted.  Appropriate correction is required.

Conclusion
Claims 1-4, 12-17 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622